DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-3, 6, 7, 9, 11-18, 20, 23-30
Withdrawn: 
NONE
Rejected:
1-3, 6, 7, 9, 11-18, 20, 23-30
Amended: 
1, 2, 6, 7
New: 
30
Independent:
1


Claim Interpretation
Claims 1 and 20 recite the term “quality index”.  This meaning of this term is defined in the specification at [0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 6, 7, 9, 11-18, 23-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2016/0355908).
Yoshida teaches an Al-Si die casting alloy comprising:

cl. 1
dependent cl.
Yoshida
Si
6.5-8.9
≥7.25 (cl. 2)
≥8.0 (cl. 3) 
6.0-9.0
Mg
0.55-0.80
≤0.75 (cl. 6)
≤0.7 (cl. 7)
≥0.60 (cl. 23)
0.4-0.8
Cu
0.15-0.35
≥0.18 (cl. 9) 
0.25-1.0
Mn
0.30-0.80
≥0.35 (cl. 11)
≤0.65 (cl. 12)
≥0.40 (cl. 24)
≥0.45 (cl. 25)
≤0.6
Sr
0.005-0.040

≤0.01
Ti
-0.25
0.005-0.25 (cl. 13)
≤0.2
Fe
-0.30
≤0.2 (cl. 14)
≤0.15 (cl. 14)
0.08-0.25
Zn
-0.20

≤0.03
Impurities ea.
-0.10


Impurities total
-0.35

<0.2 total other elements


see Yoshida at abstract, [0011], [0035], which overlaps the claimed ranges of Si, Mg, Mn, Sr, Ti, Fe, and Zn (independent claim 1, dependent claims 2, 3, 6, 7, 9, 11-14, 23-25). Yoshida does not teach any elements excluded by the “consisting of” transitional phrase (claim 1). Yoshida teaches processing said alloy by foundry method of die casting [0010], and therefore meets the instant “3xx aluminum casting alloy” (claim 1), “shape cast product” (claim 15-18, 26-28) 
Concerning the amended limitation of quality index of at least 400 (claim 1), Yoshida does not specify the term “quality index”. However, Yoshida teaches UTS and elongation that give a quality index (as defined above) for example 2 (which is very close to the amended ranges) of 396 (i.e. QI= UTS(MPa)+150*log(Elongation)= 269+150*log(7)= 396). Further, the said quality index of Yoshida at Ex. 2 rounds to 400, for 1 significant digit (wherein the claims have quality index in 1 significant digit), and therefore Yoshida is held to teach the claimed quality index, when rounded to 1 significant digit. Additionally/alternatively, it is reasonable to assert that because Yoshida teaches a broadly overlapping alloy (as well as close examples), processed by die casting into a foundry cast product, then substantially the same quality index is expected in the prior art as in the instant invention. The same holds true with respect to the intergranular corrosion resistance values recited in new claim 30.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Because Yoshida teaches alloying ranges that substantially overlap the presently claimed alloying ranges, as well as properties (including quality index) that would reasonably be expected, it is held that Yoshida has created a prima facie case of obviousness of the presently claimed invention.
§ 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning dependent claims 2-3, 6, 7, 9, 11-14, 23-25, Yoshida teaches alloying ranges that overlap or touch the boundary of the presently claimed ranges (see Table above for comparison).
Concerning claim 15, Yoshida teaches said Al-Si alloys are processed by die casting. Yoshida does not mention the presence of die soldering defects, and therefore meets the instant limitation of “absent” such defects.
Concerning claims 16-18, and 26, Yoshida teaches a TS up to 288MPa and elongation up to 9% (Fig. 1B), which meets the instant minimums.
Concerning claims 27-28, Yoshida teaches automotive parts can be formed out of said alloy [0003, 0080]. It would have been within the level of one of ordinary skill in the art to have die cast the Al-Si alloy of Yoshida into a variety of automotive parts, such as a suspension part, because Yoshida teaches die casting automotive parts [0003, 0080], and that said alloy exhibits excellent strength properties (examples).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2016/0355908) as applied to claims above, further in view of “ASM Handbook Vol. 15: Casting” p 1009-1018.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2016/0355908) further in view of Garat (US 2004/0045638).
Yoshida is discussed in paragraphs above.
As stated above, Yoshida teaches a broadly overlapping alloy (as well as close examples), processed by die casting into a foundry cast product. Yoshida teaches examples of similar Al-Si alloys with quality indexes >430 (ex. 8, ex. 4). The closest example of Yoshida (example 2) exhibits a quality index of 400 in a T5 temper (Fig. 1A), which is below the claimed 430 minimum (claim 20). However, the prior art of Garat teaches the application of T6 tempers (as compared to a T5 temper) significantly improves the quality index of Al-Si castings [0005], [0041], Table 2. Garat is drawn to Al-Si foundry alloys that are substantially similar to those of Yoshida and the instant invention, and exhibit greatly improved quality indexes of 474-540 (Table 2). It would have been obvious to one of ordinary skill in the art to have applied a T6 temper to the Al-Si alloy casting of Yoshida, in order to provide the predictable purpose of improving the quality index of the Al-Si alloy casting of Yoshida (well within the claimed ≥430), because Garat teaches quality indexes are greatly improved by said T6 temper. 

Response to Amendment/Arguments
In the response filed on 6/02/21, applicant amended claims 1 and 2, added new claim 30, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the present invention is allowable because Yoshida Example 12 (which applicant asserts is the closest example of Yoshida) exhibits an inferior quality index, has not been found persuasive. The closest example of Yoshida to the instantly amended claims is held to be ex. 2 (Fig. 1A of Yoshida):

cl. 1
Ex. 2
Si
6.5-8.9
8.0
Mg
0.55-0.80
0.71
Cu
0.15-0.35
0.29
Mn
0.30-0.80
0.22
Sr
0.005-0.040
0.010
Ti
-0.25
0.11
Fe
-0.30
0.17
Zn
-0.20
0.00
Impurities ea.
-0.10
0.01% Ni
Impurities total
-0.35



which falls within the claimed Si, Mg, Cu, Sr, Ti, Fe, Zn, impurity ranges of instant claim 1, but slightly outside the Mn range of instant claim 1. Further, as set forth above, Yoshida teaches UTS and elongation that give a quality index for example 2 of 396, which rounds to 400, for 1 significant digit (wherein the instant claims have quality index in 1 significant digit). Therefore Yoshida is held to teach the claimed quality index. Additionally/alternatively, it is reasonable to assert that because Yoshida teaches a broadly overlapping alloy (as well as close examples), 
Applicant’s argument that the present invention is allowable because Yoshida Example 12 (which applicant asserts is the closest example of Yoshida) exhibits inferior corrosion resistance, has not been found persuasive. Though Ex. 12 of Yoshida has a Cu value of 0.51% (which applicant argues exhibits increased depth of attack by 30 to 40%), Ex. 2 of Yoshida has a Cu value within the claimed ranges of 0.29%. As stated supra, the closest example of Yoshida to the instantly amended claims is held to be ex. 2 (Fig. 1A of Yoshida), and wherein the Cu range of Ex. 2 falls within the claimed ranges. Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, AU 1733                                                                                                                                                                                                                                                                                                                                                                                   
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/17/2021